Action to recover damages for personal injuries sustained by the plaintiff-wife. The jury rendered a verdict in favor of the plaintiffs and against the appellant Brooklyn and Queens Transit Corporation, and in favor of the defendant United States Trucking Corporation. Defendant Brooklyn and Queens Transit Corporation appeals. Plaintiffs also appeal from the judgment in favor of the United States Trucking Corporation, although there is no adjudication in the judgment of the rights of the parties as between the plaintiffs and that codefendant. On the appeal of the Brooklyn and Queens Transit Corporation, judgment unanimously affirmed, with costs. On the appeal by the plaintiffs, appeal dismissed. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ.